


Exhibit 10.30
 
Bank of America
 
March 10, 2010
 


Mr. Jeffery G. Hough
GSE Systems, Inc.
GSE Power Systems, Inc.
Senior Vice President & CFO
1332 Londontown Blvd.
Suite 200
Sykesville, MD 21784


Re:  Waiver of Certain Financial Covenant Violations


Dear Jeff:


Bank of America, N.A (the “Bank”) and GSE Systems, Inc. (“GSE”) and GSE Power
Systems, Inc. (“Power”), as co-borrowers (GSE and Power, collectively, the
“Borrowers”) entered into that certain Loan Agreement (Ex-Im Bank-Guaranteed
Transaction Specific Revolving Credit Facility) dated as of March 28, 2008, as
amended (the “Ex-Im Line Loan Agreement”), that certain Loan Agreement (Domestic
Revolving Line of Credit) dated as of March 28, 2008, as amended (the “Domestic
Revolving Line of Credit) dated as of March 28, 2008, as amended (the “Domestic
Line Loan Agreement”, and together with the Ex-Im Line Loan Agreement, the “Loan
Agreements”), and related loan and security documents of even date therewith
(collectively, including the Loan Agreements, the “Loan Documents”).


The Loan Agreements each provide that GSE must maintain on a consolidated basis
(the “Financial Covenants”): a Debt Service Coverage Ratio of at least 1.25 to
1.00 and a Funded Debt to EBITDA Ratio not exceeding 2.50 to 1.00.  As of
December 31, 2009, the Borrowers were in violation of the Financial Covenants as
follows:  the actual Debt Service Coverage Ratio was approximately (1,581.97) to
1.00 and the actual Funded Debt to EBITDA Ratio was approximately 2.74 to 1.00.


The Borrowers have requested that the Bank waive the above-referenced violations
of the Financial Covenants, and the Bank has agreed to waive such violations of
the Financial Covenants as of December 31, 2009 in consideration of a waiver fee
of $5,000.00.  This limited waiver shall be effective with respect to the
Financial Covenants only for the periods specified above and shall not
constitute a waiver for any subsequent periods or of any other requirement of
the Loan Documents.  This letter shall in no way be construed as a novation, an
accord and satisfaction of any obligation or liability of the Borrowers to the
Bank, or as a modification to the Loan Documents.  Except as expressly set forth
in this letter, all terms, conditions, rights and remedies contained in the Loan
Documents shall remain in full force and effect.


Please call with any questions.


Sincerely,


/s/Kevin Mahon
Kevin Mahon
Senior Vice President



